Citation Nr: 1707999	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a groin disability. 

2.  Entitlement to service connection for a lower back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel





INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from March 1979 to August 1979 honorably and from August 2, 1980 to August 26, 1980.  He also had National Guard service that ended in September 1982. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board previously remanded this matter in October 2013 and April 2016. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the Appellant sustained a groin injury during his period of ACDUTRA, or that any current groin injury is related to his service.   

2.  The preponderance of the evidence does not show that the Appellant sustained a lower back injury during his period of ACDUTRA, or that any current lower back injury is related to his service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a groin disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304 (2016). 

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Appellant in correspondence dated June 2009 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.

VA fulfilled its duty to assist the Appellant in obtaining identified and available evidence needed to substantiate his claim.   Currently, there is no evidence that additional records have yet to be requested, or that a VA examination is in order. Moreover, there is no error or issue which precludes the Board from addressing the merits of the Appellant's appeal. 

The RO has substantially complied with the October 2013 and April 2016 Board remands, including obtaining complete service personnel and treatment records from the Indiana Army National Guard and scheduling a VA Examination.  When discovering that the Appellant served in the Ohio National Guard, the RO requested medical records from the Ohio National Guard.

The Board finds that there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).  The Board notes that the Appellant indicated in his May 2009 application for benefits, that he was seen by a Dr. Lloyd.  However, the Appellant did not respond to the VA's request to obtain Dr. Lloyd's treatment records.  
 
In April 2016, the claim was remanded for additional development, to include VA examination.  The Board is satisfied that the AOJ has substantially complied with the April 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required); see also Stegall v. West, 11 Vet. App. 268 (1998).  As directed by the Board, the AOJ afforded the Appellant the opportunity for a VA examination in May 2016 in connection with his claims, however, he failed to report for that exam.  Under the presumption of regularity, it is presumed that the Appellant received notice of the examination.  Kyhn v. Shinseki, 24 Vet. App. 228 (2011).   Neither the Appellant nor his representative has asserted that he failed to receive notice for the May 2016 examination, nor is there other evidence to rebut the presumption of regularity.  The record shows that the examination request contained the correct address for the Appellant and no notifications were returned as undeliverable.  Thus, it is presumed that the Appellant was properly notified of the date and time of his examination.  The Appellant failed to report for his scheduled examination and has not offered good cause for his absence, has not provided VA with any reason for the failure to report, has not requested that an additional examination be scheduled, and has not expressed a willingness to report of an examination were conducted.  
 
Individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  The Court has held that VA's duty to assist is not always a one-way street, and that if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In this case, the Board finds that sufficient efforts to afford the Appellant a VA examination have been made and VA has no further duty to assist in this regard.


II.  Analysis 

The Appellant seeks to establish entitlement to service connection for a groin disability, as well as a low back disability.  He contends that he suffered injuries in 1980, as a result of his service, while lifting heavy truck tires. 

A person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  See Holmes v. Brown, 10 Vet. App. 38, 40 (1997)

A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes the following: active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA; or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6 (c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6 (c)(1). 

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the claimant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 101(2), (22), (24); 38 C.F.R. §3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008). 

In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the claimant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone. 38 U.S.C.A. § 101(2), (24); see Acciola, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Hill v. McDonald, No. 14-1811 (October 7, 2016). 

In this case, the Appellant did not serve on active duty.  Instead, the entirety of his service was in the National Guard and includes one period of verified ACDUTRA during his period of honorable National Guard service and unverified periods of INACDUTRA (weekend drills).  The Appellant's service treatment records are silent for any specific complaints, treatments, or manifestations of a groin or back disability for any period of ACDUTRA.  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

After a review of the medical evidence of record, the Board finds that the Appellant has a current diagnosis of groin and low back pain for VA purposes.  However, there is no evidence that such disabilities were diagnosed during service or that there is a nexus between the claimed in-service injury and the Appellant's current disabilities.  

The Appellant alleges that he injured his groin and lower back while doing heavy lifting in the military.  There is no evidence that the Appellant complained of any groin or back disability during the Appellant's periods of ACDUTRA.  Additionally, following his last discharge from the National Guard in 1982, the first evidence of any kind referring to any problem with his current disabilities are in 2005, several years after the Appellant's discharge from the National Guard.  The Board notes that the Appellant indicated that he was seen by a Dr. Lloyd in 1980 but the Appellant failed to respond to the VA's request to obtain Dr. Lloyd's treatment records.  There is also no credible lay evidence of continuity of symptomatology since his period of ACDUTRA. 

The Board considered a number of buddy statements that the Appellant provided which suggested the onset of problems dating between 1982 and 1984.  The statements in the record are competent regarding the report that the Appellant complained of groin and back pain.  However, the statements do not provide any detail as to or whether the Appellant was injured during ACDUTRA or during periods of National Guard service.  

Furthermore, even if the Appellant's injuries occurred during a period of ACDUTRA, the Appellant's statements do not establish a nexus between the claimed in-service injury and his current disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Appellant is competent to report when his symptoms were first identified. There is no competent medical evidence that establishes a causal connection between the Appellant's groin and back disability and his military service.  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  None of the medical evidence of record includes any indication that the Appellant's groin and back disabilities could be connected to service in any way.  The lay assertions of the Appellant that his groin and back disability are related to his service do not constitute competent and credible evidence to satisfy this nexus requirement.  The Appellant, as a layperson, is not shown to possess appropriate medical training and expertise in order to render a persuasive or competent medical opinion on the etiology of a condition such as groin and back disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  VA attempted to obtain competent medical evidence on this question by scheduling the Appellant for a VA examination, but the Appellant failed to attend that examination.  He has not provided any medical evidence indicating that there is a nexus between his injuries and his service or stated that he has ever been told by any medical professional that such a nexus exists.  Thus, there is no competent and credible evidence relating the Appellant's groin and back disability to his military service.

A claimant bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88  (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334   (Fed. Cir. 2013).  Despite the Appellant's complaints, the Board finds that the weight of the evidence reflects that the Appellant's groin and back disability were not caused or aggravated by the Appellant's period of ACDUTRA. 

For the foregoing reasons, the preponderance of the evidence is against the claim of service connection for groin disability, as well as low back disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a groin disability is denied.

Entitlement to service connection for a low back disability is denied.  



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


